FILED
                            NOT FOR PUBLICATION                              MAY 19 2015

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ALEX LANGE,                                      No. 13-56593

               Plaintiff - Appellant,            D.C. No. 3:12-cv-01294-GPC-
                                                 WMC
  v.

TIM NICKERSON; et al.,                           MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Gonzalo P. Curiel, District Judge, Presiding

                              Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

       Alex Lange appeals pro se from the district court’s judgment dismissing his

42 U.S.C. § 1983 action alleging state and federal claims arising out of his arrest.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal on

the basis of res judicata. Mpoyo v. Litton Electro-Optical Sys., 430 F.3d 985, 987

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2005). We affirm.

      The district court properly dismissed Lange’s action as barred by the

doctrine of res judicata because Lange could have raised his § 1983 claims in his

prior California state court action, which involved the same primary rights, the

same parties and their privies, and resulted in a final judgment on the merits. See

Migra v. Warren City Sch. Dist. Bd. of Educ., 465 U.S. 75, 81 (1984) (in § 1983

actions, a federal court must apply the res judicata law of the state in which the

judgment was entered); Fed’n of Hillside & Canyon Ass’ns v. City of Los Angeles,

24 Cal. Rptr. 3d 543, 557-58 (Ct. App. 2004) (California’s doctrine of “[r]es

judicata bars the litigation not only of issues that were actually litigated but also

issues that could have been litigated” when, among other things, both actions

involve the same “primary right”); see also Dyson v. Cal. State Pers. Bd., 262 Cal.

Rptr. 112, 118-20 (Ct. App. 1989) (discussing privity requirement and explaining

that “agents of the same government are in privity with each other, since they

represent not their own rights but the right of the government” (citation and

internal quotation marks omitted)).

      We reject Lange’s contentions that the dismissal of his action was premature

and violated his constitutional rights.

      AFFIRMED.


                                            2                                     13-56593